Title: To Thomas Jefferson from James Mease, 2 January 1809
From: Mease, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada Jany 2d. 1809.
                  
                  A few of my friends have with myself had it in Contemplation to form a Society to call forth the resources of our Country, to patronize Merit, to direct the exertions of persons engaged in useful projects, and to teach the application of the principles of Science to the Common purposes of life. The plan will be a combination of that of the Society of Arts, and the Royal institution of London, with both of which you must be well acqainted. In case of its being properly Carried into effect, I anticipate infinite good to the Country from it.   The objects of the Society will it is apprehended be best Carried into effect by the adoption of the following Measures.—
                  1—The offer of premiums for improvements in Arts Manufactures, Commerce, & Agriculture.
                  2 The institution of Lectureships, on Chemistry as applied to the Arts,—or practical or Mechanical Natural Philosophy.
                  3—On Veterinary Medecine and Rural Oeconomy.
                  
                  On Architecture.
                  On Mineralogy.
                  The appointment of various Committees, to whom will be referred all papers that Maybe presented to the Society whether for premiums, or otherwise, who will examine into the merits of the same, and if a machine, or any improvement or discovery be the subject, to recommend it to the patronage of the public, and to endeavour, to procure its adoption, and introduction into general use.
                  We Wish to Make the Society an object of solicitude to the whole Union, and shall therefore propose to recieve subscriptions from all quarters. To increase its respectability and to insure its permanency, We wish to obtain a Charter from the Federal Government, and to an Annual sum of Money, or a provision for the payment of the premiums that Maybe offered by the Society. The Amount would not be large—it would not I apprehend exceed $1000 per year, and seldom reach that sum, as no premiums would be offered, but for objects of real importance, and such as Our Country really were deficient in. I should be Much obliged by your Sentiments on the subject, and in particular with respect to the propriety of an application to Congress for a Charter, as an assurance of such patronage, would tend to enlarge the Subscriptions very Considerably, and of Course increase the benefits to be derived to the Country from the exertions of the Society. If a Charter could be obtained, I would come to Washington to attend to the business this winter, and doubt not of being able to have it Completed, short as the time is.—
                  The Gentlemen who have already engaged in the establishment of the Society, are
                  David Lenox Pres: Bank: U:S:
                  Jos: P: Norris Pres: Bank Penna:
                  Joshua Gilpin,
                  Robert Walss
                  Joseph Sansom,
                  William Sansom, and Myself.
                  We are unwilling to propose the plan to the public at large until We are able to state the intention of an application for a charter and this Cannot be done, unless we know that 
                  
                      the Measure is proper.—It is 
                  
                      to be hoped that no objection 
                  
                      could arise to the petition,
                  
                      other than a legal one.—
                  With Sentiments of the Sincerest respect I remain Dear Sir your most obedient
                  
                     James Mease 
                     
                  
               